NEWS RELEASE 701 Ninth Street NW Washington, DC20068 www.pepcoholdings.com NYSE: POM FOR IMMEDIATE RELEASE May 8, 2008 Media Contact:Clay Anderson 202-872-2680 Investor Contact:Donna Kinzel 302-429-3004 Pepco Holdings Reports First-Quarter 2008 Earnings; Conference Call Scheduled Pepco Holdings, Inc. (NYSE: POM) today reported first quarter 2008 consolidated earnings of $99.2 million, or 49 cents per share, compared to $51.6 million, or 27 cents per share, in the first quarter of 2007.There were no special items in the first quarter of 2008 or the first quarter of 2007.The weighted average number of basic shares outstanding for the first quarter of 2008 was 200.7 million compared to 192.3 million for the first quarter of 2007. The earnings increase for the first quarter of 2008 as compared to the 2007 quarter was driven by improved performance across the businesses.Higher Power Delivery earnings resulted from the impact of the Maryland distribution base rate orders issued in
